Citation Nr: 0829207	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-24 806A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
nasopharyngeal carcinoma, to include as secondary to exposure 
to agent orange and asbestos.

2.  Entitlement to service connection for a lung disorder 
claimed as emphysema, including as a result of exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1949 to September 1953 and from January 1954 to 
August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2005 and May 
2006 by the Togus, Maine, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2007, the 
veteran testified at a videoconference hearing before a 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.


FINDING OF FACT

On August 4, 2008, the Board was notified that the appellant 
died in May 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


